Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This action is in response to the correspondence filed 04/22/2021.
Claims 1-15 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,017,119. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of claims 1, 6 and 11 of the present application are anticipated by each of the claim limitations of claims 1, 6 and 11 of U.S. Patent No. 11,017,119.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0277462 to Umbreit (Applicant’s IDS) in view of US 2014/0281919 to Giuliani et al. (Applicant’s IDS) (hereinafter Giuliani) in further view of US 2016/0381436 to Yu et al. (hereinafter Yu).
As to claims 1, 6 and 11, Umbreit teaches requesting, using a hardware processor of a user device, a web page (paragraphs 43 and 71, request is sent by the user computer wherein the manager included on the user’s device); receiving, using the hardware processor of the user device, the web page (paragraphs 44 and 71, requested web page retrieved); and blocking, using the hardware processor of the user device, at least a portion of the web page (paragraphs 9, 55 and 71, modifying of the web page using the manager included on the user’s device).
Umbreit does not explicitly teach a method for detecting alteration of a web page, comprising: generating, using the hardware processor of the user device, a forensic footprint associated with the web page; determining, using the hardware processor of the user device, whether the forensic footprint matches the reference footprint associated with the web page; and in response to determining that the forensic footprint does not match the reference footprint.
However, Giuliani teaches a method for detecting alteration of a web page (paragraph 5, detecting a change in content of a web page), comprising: generating, using the hardware processor of the user device, a forensic footprint associated with the web page (paragraph 59, generated fingerprint using the object elements of the received web content); determining, using the hardware processor of the user device, whether the forensic footprint matches the reference footprint associated with the web page (paragraph 61, comparing the retrieved previously stored fingerprint to determine whether a match exists with the created fingerprint); and in response to determining that the forensic footprint does not match the reference footprint (paragraph 63, when the fingerprints do not match).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Umbreit with the method of detecting a change to content of information displayed to a user of a website as taught by Giuliani in order to detect forged or fraudulent websites to protect unsuspecting users from entering information into reputable websites that have been compromised in one way or another.
Umbreit and Giuliani do not explicitly teach requesting a reference footprint using an identifier corresponding to the web page from a server; receiving the reference footprint from the server.
However, Yu teaches requesting a reference footprint using an identifier corresponding to the web page from a server (paragraph 134, mobile devices send requests with an ID lists to the identification server); receiving the reference footprint from the server (paragraph 134, identification server responds with corresponding fingerprints).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Umbreit and Giuliani with the method of requesting and receiving footprints from a server as taught by Yu in order to provide a central location with up-to-date footprints therefore improving and maintain the overall accuracy of detecting alterations of the websites.
As to claims 2, 7 and 12, Giuliani teaches wherein the forensic footprint comprises at least one of a size of the web page, a number of scripted files included in the web page, a number of user input fields included in the web page, a number of selectable icons included in the web page, a number of images included in the web page, and information indicating content of the web page (paragraphs 56 and 57, including HTML tags, iFrames, content, location of content, scripts, one or more fields).
As to claims 3, 8 and 13, Giuliani teaches wherein the reference footprint is generated prior to the receiving (paragraph 61, retrieved previously stored fingerprint used as reference for comparing).
As to claims 4, 9 and 14, Giuliani teaches further comprising at least one of redirecting a browser to another web page and presenting a notification to a user (paragraph 63, redirecting a user of a computer system 108 to another website and notifying the user).
As to claims 5, 10 and 15, Giuliani teaches further comprising, in response to determining that the forensic footprint matches the reference footprint, iteratively performing the generating and the determining after a predetermined amount of time (paragraph 58, multiple fingerprints encompassing objects, elements, and or content that may vary over time and/or may be random).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/               Primary Examiner, Art Unit 2497